Citation Nr: 0829344	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for Federal Law Enforcement Training Academy taken from 
February 20, 2003 to April 30, 2003.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 17, 1992 to 
June 7, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1. The appellant attended the Federal Law Enforcement 
Training Academy (FLETA) from February 20, 2003 to April 30, 
2003. 

2. The appellant filed an application for the FLETA training 
fee reimbursement with VA in October 2006, more than one year 
after the date of that training.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for training taken from 
February 20, 2003 to April 30, 2003.  38 C.F.R. § 21.7131 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO notified the veteran in September 2006 that his claim 
for educational assistance under 38 U.S.C.A. Chapter 30 was 
denied because the claim was not filed within one year after 
the training occurred, as required by VA.  The veteran has 
not disputed the date of the training or his application for 
educational assistance.

In cases such as this, in which the pertinent facts are not 
in dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and thus VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In other words, because the law 
and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing in the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim.")

In October 2006, the veteran submitted VA Form 22-1990, 
seeking VA Chapter 30 educational benefits and specifically 
seeking reimbursement for training taken at the Federal Law 
Enforcement Training Academy (FLETA) in Glynco, Georgia.  He 
informed VA that he had taken the training from February 20, 
2003 to April 30, 2003; and had taken a three week Spanish 
portion that followed the initial training, and began after 
April 30, 2003.  

In a September 2006 letter the RO notified the veteran that 
the claim for education benefits for enrollment at FLETA was 
denied.  The RO notified the veteran that the RO denied the 
claim because VA regulations prevent payment for training if 
the claim is not filed within one year after the training 
occurred.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by § 21.1029(b); (iii) The effective date of the approval of 
the course; or (iv) One year before the date VA receives 
approval notice. 38 C.F.R. § 21.7131(a) (2007).

38 C.F.R. § 21.1029(b) specifies rules for determining the 
"date of claim," that is, the date on which a valid claim or 
application for educational assistance is considered to have 
been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
In this case, the appellant had not previously filed any 
document which could be considered to be an informal claim 
for reimbursement.  Because VA did not received an informal 
claim before receipt of a formal claim, the date of claim is 
simply the date VA received the formal claim in August 2006.  
38 C.F.R. § 21.1029(b)(1), (2). 

Computer Department of Defense data documents on file show 
that the veteran was entitled to VA education benefits under 
Chapter 30, with a period of eligibility expiring in June 
2006  (10 years after service ended).  Other documents of 
record verify that the veteran was enrolled in college 
programs through 2002, and attended Southwest University from 
September 2004 to March 2007, with some breaks within that 
period.  
 
As previously stated, the veteran is claiming reimbursement 
for training attended at the Federal Law Enforcement Training 
Academy in Glynco, Georgia from February 2003 to April 2003; 
with an additional three week Spanish portion apparently 
immediately following that, in May 2003.  The veteran 
attended this training after the college programs attended in 
the early 2000s ending in 2002, and before the Southwest 
University program, which the veteran attended from September 
2004 to March 2007. 

The FLETA training at issue was taken more than one year 
before the date of the appellant's August 2006 application 
for benefits; which he submitted more than three years later.  
Since the application was not submitted within one year of 
that training, the appellant is not entitled to reimbursement 
of fees for that training.  See 38 C.F.R. § 21.7131(a) 
(2007).  

The veteran does not dispute either the date of the training 
for which he requests reimbursement, or the date of his 
claim.  Rather, he essentially contends that VA regulations 
did not allow him to apply until when he did apply, several 
years later.  In the October 2006 notice of disagreement, the 
veteran stated that he was collecting VA benefits at the time 
for enrollment in college; and that under VA rules he could 
not receive both education and training benefits at the same 
time and thus was barred from applying for the training until 
now.  He further indicated that regulations precluded his 
application for reimbursement of his FLETA training before 
his GI Bill benefits eligibility period ended in June 2006.

The veteran argues that he could not apply for benefits with 
respect to the FLETA training at the same time that he was 
enrolled in college.  The veteran's FLETA training, however, 
ended in approximately April 2003, over a year before he 
began his college training at Southwest University in August 
2004 (as reflected in enrollment certifications on file).  
The veteran was not taking both programs at the same time.  
As noted above, he had one year after the FLETA training 
ended in which to apply for reimbursement of fees for his 
FLETA training.  Even that deadline was before he started his 
Southwest University program in September 2004.

The veteran also apparently argues that he could not apply 
for reimbursement of his FLETA training before his GI Bill 
benefits eligibility period ended in June 2006.
There were no regulatory prohibitions, however, which would 
have precluded him from applying for payments for the FLETA 
training under the Montgomery GI Bill prior to the expiration 
date of the period of eligibility.  On the contrary, the 
veteran's application for education benefits for the FLETA 
training was made under Chapter 30. 

In short, the veteran's arguments are not consistent with 
pertinent law, are based on incorrect premises, and may be 
due to a misunderstanding of the pertinent law.  Persons 
dealing with the United States government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  The veteran reported 
in his application that he had previously applied for VA 
education benefits under Chapter 30 (evidence on record shows 
that he received benefits for later college training), and 
that he had previously received an information pamphlet 
explaining education benefits.  There is no statutory or 
regulatory provision for any exceptions to the filing 
requirements that apply to this case.  Moreover, the 
appellant had not previously filed any document which could 
be considered to be an informal claim for reimbursement.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for the training taken 
more than one year before receipt of the application.  
Therefore, the Board finds that the claim for reimbursement 
for payment of VA educational assistance benefits for FLETA 
training taken from February 2003 to April 2003, must be 
denied.


ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for Federal Law Enforcement Training Academy training 
taken from February 2003 to May 2003, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


